Citation Nr: 0939747	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-34 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date prior to April 26, 2005, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran had qualifying active duty service as a 
recognized guerilla in the Philippines from January 1945 to 
March 1945, and as a Philippine Scout from July 1946 to March 
1949.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Manila, Republic of the Philippines, Regional Office (RO) of 
the United States Department of Veterans Affairs (VA), which 
granted service connection for PTSD, rated 30 percent 
disabling from May 31, 2006.  The Veteran expressed his 
disagreement with both the assigned evaluation and the 
effective date of service connection.  During the pendency of 
the appeal, in a June 2008 decision, the RO assigned an 
earlier effective date of April 26, 2005, for the grant of 
service connection.  The Veteran has elected to continue his 
appeal on both issues.

The issue of evaluation of PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in an unappealed 
July 2004 Board decision.

2.  The Veteran filed an application to reopen his claim of 
service connection for PTSD on September 22, 2004; this claim 
has been continually pursued since that time.


CONCLUSION OF LAW

The criteria for assignment of an earlier effective date of 
September 22, 2004, for service connection of PTSD are met.  
38 U.S.C.A. § 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

This appeal arises from the Veteran's disagreement with the 
initial assignment of an effective date following the grant 
of service connection for PTSD.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  No additional 
discussion of the duty to notify is therefore required.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice he was supplied.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   As the 
claim decided here is dependent upon evidence which is 
already of record, there is no additional assistance which 
can be offered to the Veteran.  


Analysis

In the instant case, the Veteran's claim of service 
connection for PTSD was denied in a July 14, 2004, Board 
decision.  The Veteran did not appeal this decision to the 
United States Court of Appeals for Veterans Claims or request 
reconsideration, and the Board denial is now final.  
38 C.F.R. § 20.1100.  The finality of the July 2004 Board 
decision may be disturbed solely through a finding of clear 
and unmistakable error (CUE), which has not been alleged.  
38 C.F.R. § 20.1400.  

In March 2005, the Veteran submitted a request to the RO 
asking for the status of his "claim for service connection 
which I filed last Sept. 22, 2004."  The RO responded that 
it had no record of any such claim.  The Veteran then 
submitted a copy of statement dated September 22, 2004, 
requesting, in pertinent part, reopening of his claim of 
service connection for PTSD.  Also included was a cover sheet 
from the Veteran's newly appointed representative which 
indicated that a reopened claim was submitted on September 
22, 2004, and was resubmitted in April 2005 in response to 
the RO's letter.  Also submitted at that time were a VA Form 
21-22, Appointment of Veterans Service Organization as 
Claimant's Representative; and various items of lay and 
medical evidence.  The resubmission was received by the RO on 
April 26, 2005.

The RO has now assigned an effective date of April 26, 2005, 
for service connection of PTSD, finding that this was the 
date of receipt of the initial application to reopen the 
claim following the last final denial.  The claim had been 
continually prosecuted from that time.

The Veteran argues that an effective date of September 9, 
2002, the date of receipt of his initial claim of service 
connection for PTSD, is warranted.

Regulations provide that the effective date of an award of 
compensation based on a claim which has been reopened after 
final adjudication is the date of receipt of the reopened 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. §  3.400(q) and (r).

An effective date for a reopened claim of entitlement to 
service connection can be no earlier than the date the 
request to reopen the claim was filed.  See 38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. §  3.400(q)(1)(ii) (2006).  
There is no provision in either the statute or the 
regulations that allows for an earlier effective date based 
on a reopened claim unless a clear and unmistakable error was 
committed in a prior decision, or unless the new and material 
evidence resulted from receipt of additional relevant 
military records.  See 38 U.S.C.A. § 5110(i) (West 2002); 
38 C.F.R. § 3.105 (2009).  The provision regarding receipt of 
additional military records is not applicable in this case, 
as none have been submitted or would be relevant to the 
reopening.  

An effective date prior to the July 2004 Board decision is 
not permissible, as that is a final adjudication.  The 
alleged September 2002 effective date is therefore excluded.  
However, the record reflects that the earliest date of 
receipt of a reopened claim of service connection for PTSD 
following the July 2004 Board denial is September 22, 2004, 
not April 26, 2005.  September 22, 2004, is the controlling 
date for assignment of the effective date of service 
connection for PTSD.

The April 26, 2005, correspondence was clearly a resubmission 
of an earlier statement.  The documents are dated September 
22, 2004.  A copy of the original correspondence from the 
Veteran's representative indicates a submission date of 
September 22, 2004.  The Veteran's request for a status 
update in March 2005 is entirely consistent with his having 
filed a prior claim.  It is certainly possible that the 
September 2004 submission was misplaced, or may have been 
filed in the local Los Angeles RO instead of the Manila RO, 
which had jurisdiction.  The fact remains, however, that the 
preponderance of the evidence of record supports a finding 
that the initial application to reopen a previously denied 
claim of service connection for PTSD was filed with VA on or 
about September 22, 2004.  Accordingly, an earlier effective 
date of service connection for PTSD is warranted.





ORDER

An effective date prior to April 26, 2005, specifically 
September 22, 2004, for the grant of service connection for 
posttraumatic stress disorder (PTSD) is granted.


REMAND

VA's duty to assist includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  One 
factor to be considered in determining whether an examination 
is necessary is whether there is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran in this case was last examined in March 2007.  VA 
mental health treatment records through September 2007 are 
associated with the file.  This evidence indicates some 
fluctuation of symptoms and level of functioning as treatment 
has progressed.  Because the evidence of record is over two 
years old and raises the possibility of worsening, a remand 
for a VA examination and updated VA treatment records is 
required.  The Veteran has not indicated he receives private 
mental health care.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Obtain updated treatment records from 
the VA medical center in Los Angeles, 
California, as well as all associated 
clinics or other VA facilities identified 
in the record.

2.  Schedule the Veteran for a VA PTSD 
review examination.  The examiner should 
describe in detail the Veteran's current 
symptomatology attributable to PTSD.

3.  Review the claims file to ensure that 
all the foregoing development has been 
completed and arrange for any additional 
development indicated.  Then, readjudicate 
the claim on appeal.  If any benefit 
sought remains denied, issue an SSOC and 
provide the Veteran and his representative 
an appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


